Citation Nr: 0532003	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  99-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2003 the Board remanded the case for further 
development.


FINDING OF FACT

The veteran did not have hypertension during active service 
or within one year of separation from active service, and 
that his hypertension is not otherwise related to active 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of service connection for hypertension.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from June 2004, explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the appellant with the applicable 
regulations in the SSOC issued in July 2005.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to the 
duty to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  A VCAA notice was not provided to the 
appellant before the RO decision regarding his claim for 
benefits.  However, the original RO decision on the issue on 
appeal was entered before the enactment of VCAA.  Obviously, 
VA could not have informed the appellant of law that did not 
yet exist.  Moreover, in Mayfield the Court noted that an 
error in the timing of the notice is not per se prejudicial 
and that to prove prejudice, the appellant had to claim 
prejudice with specificity.  In the present case, the Board 
finds that there was no prejudice to the appellant.  The 
Court in Mayfield noted that there could be no prejudice with 
an error in the timing of the VCAA notice if its purpose of 
affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the June 2004 letter specifically 
described the evidence needed to substantiate the claim and 
informed the appellant that "[i]f there is other evidence or 
information that you think will support your appeal, please 
let [the RO] know.  If the evidence is in your possession, 
please send it to us."  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

The Board notes that the veteran's service medical records 
were apparently destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The AOJ contacted NPRC in 
an attempt to locate any available records to include Surgeon 
General records and morning and sick reports, and to 
ascertain if the veteran's records could be reconstructed. 
Unfortunately, all responses were negative.  The United 
States Court of Appeals for Veterans Claims ("Court") has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  VA 
outpatient medical records and private medical records have 
been associated with the file.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required. In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time. 
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Factual Background

As noted above, service medical records were apparently 
destroyed in a 1973 fire at the NPRC.   However, the 
separation examination is available. 

The separation examination dated in October 1945 noted the 
veteran's blood pressure as 120/70, cardiovascular system was 
normal.  At VA examination of December 1946 heart and lungs 
were essentially normal.  

In October 1993, the veteran reported that home blood 
pressures were 140-150/70-80.  On examination, blood pressure 
was 146/86.

VA medical records first show diagnoses of hypertension in 
June 1994. 
Treatment records from Rio Grande Medicine dated from April 
1997 to January 1999 show the veteran was treated for 
hypertension and a previous stroke.  A May 1997 treatment 
record From Rio Grande Medicine noted the veteran stated that 
he had been diagnosed with hypertension for about 20 years.

VA medical records from April 1998 to January 1999 show the 
veteran was treated for hypertension.  

In a November 1998 letter the veteran stated he was seeking 
service connection for his high blood pressure.  He claimed 
that his high blood pressure started while in service due to 
stress and that the doctors in service did not treat his high 
blood pressure but told him he had to learn to relax.

In a February 1999 letter, Dr. M. stated that he had treated 
the veteran for hypertension since 1961.  He also noted that 
the veteran provided a history of high blood pressure due to 
stress while in service.

An inquiry to NPRC in February 2005 was negative for the 
veteran being in sick call or in the hospital from June to 
September 1942.

The veteran has also reported that he went through six 
campaigns and Omaha Beach, and that such would aggravate his 
blood pressure.

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a cardiovascular disorder 
when it is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).



Analysis

The first diagnosis of record of hypertension was made in 
June 1994, 49 years after active service.  While the veteran 
has maintained that he has had hypertension since active 
service, he has not been shown to be a medical expert.  
Therefore, he was not qualified to express an opinion 
regarding a medical diagnosis.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis, and the 
veteran's lay opinion cannot be accepted as competent 
evidence to the extent that it purports to establish such 
medical diagnosis.  See Espiritu, 2 Vet. App. at 494-95.  
There is also no competent medical evidence relating the 
currently diagnosed hypertension to active service.  Although 
Dr. M. states in his letter of February 1999 that the veteran 
suffered from high blood pressure while in service, he was 
merely reciting the veteran's historical account and 
therefore his assessment does not serve as competent evidence 
of the inception of the veteran's hypertension.  

Furthermore, the Board notes that the veteran filed a claim 
in December 1945 upon separation from service for other 
disabilities.  At the time, he made no mention of nor did he 
complain of hypertension.  He also was silent with respect to 
any high blood pressure problems at the VA examination of 
December 1946.  Finally, via a letter of June 1994 the 
veteran filed a claim for varicose veins, however, once 
again, he was silent regarding hypertension.  The veteran's 
silence, while otherwise actively seeking compensation is 
negative evidence against the veteran's claim.  

The Board notes the veteran's own assertion in 1997 that he 
had been diagnosed with hypertension for 20 years.  This 
places the diagnosis of hypertension around 1977 or over 32 
years after separation from service.  The veteran's 
statements while seeking treatment are more reliable than his 
current assertions that he was diagnosed with hypertension 
while in service.  

In reaching this determination, the Board has specifically 
considered the veteran's statements regarding his actions 
during service.  In particular, he reports that he was at 
Omaha Beach, that he was in six campaigns and that a train he 
was on was bombed.  It appears that he is claiming that 
hypertension is attributable to combat.  For the purposes of 
this decision, the Board shall accept that the provisions of 
section 1154 are applicable.  However, the Court has not held 
that invocation of section 1154(b) automatically results in 
an award of service connection.  Although section 1154(b) 
relaxes an evidentiary requirement, that section deals only 
with the occurrence of an event, i.e., "whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required."  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
 
In this case, the veteran has stated that he had elevated 
pressure during service.  Although he does not recite the 
numbers or the specifics, the Board shall accept that while 
in combat or combat like situations, pressure could be 
elevated.  However, there remains no competent evidence that 
he had chronic hypertension during service.  The Board again 
notes that the separation examination disclosed that his 
blood pressure and cardiovascular system were normal at 
separation.  This evidence establishes an absence of 
continuity and an absence of a chronic disease process at the 
time.  Furthermore, when seeking attention in October 1993, 
the veteran reported that he had recorded a range of blood 
pressure of 140-150/70-80 and the examiner recorded a 
pressure of 146/86.  No professional has established that 
such blood pressure readings were indicative of hypertension.  
In sum, even when we accept the veteran's statements that he 
had elevated reading during service, the facts establish that 
he did not have chronic hypertension during service or within 
one year of separation.  Section 1154 has lessened an 
evidentiary burden, but the benefit remains denied

In sum, the evidence supporting the veteran's claim is his 
own contention that he has had hypertension since service and 
the competent evidence showing that he currently has 
hypertension.  The evidence against the veteran's claim is 
that there is no record of a chronic disorder during service 
or within the first post-service year.  There is no 
continuity of symptomatology after service.  Specifically, 
there is a lack of any documentation in the veteran's post- 
service medical records that he complained of having high 
blood pressure, was treated for high blood 
pressure/hypertension prior to 1994, or was diagnosed as 
having hypertension prior to 1994, 49 years after active 
service.  Furthermore, the veteran's silence while claiming 
other disabilities and the veteran's own assertions that he 
was diagnosed with hypertension around 1977 is negative 
evidence against the claim

Put simply, the evidence does not establish that the veteran 
had hypertension during active service or within one year of 
separation from active service, or that his hypertension is 
otherwise related to active service.  Accordingly, 
hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have so been incurred.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for hypertension is 
denied.


ORDER

Service connection for hypertension is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


